Citation Nr: 0836088	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-37 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for an ascending aortic aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to July 
2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

The veteran's ascending aortic aneurysm measures 4.4 
centimeters and the veteran has not been advised that his 
aortic aneurysm precludes exertion. 


CONCLUSION OF LAW

The criteria for a compensable rating for an aortic aneurysm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 7110 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated July 2006 and 
August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increase initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his aortic aneurysm does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluations the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required by that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

In a September 2006 rating decision, the RO granted service 
connection for an aortic aneurysm and assigned a 
noncompensable disability rating and in December 2006 the RO 
continued that rating.  The veteran appealed that decision in 
December 2007.

Aortic aneurysms are covered under Diagnostic Code 7110.  
Under that code an aortic aneurysm warrants a 100 percent 
rating if it is five centimeters or larger in diameter or if 
it is symptomatic.  Service connection is also available at 
100 percent for an indefinite period from the date of 
hospital admission for surgical correction. Aortic aneurysms 
that do not meet any of these criteria may warrant a 60 
percent rating if they preclude exertion.  

At the hearing on appeal, the veteran indicated that his 
physical activities have been limited since his diagnosis of 
aortic aneurysm.  However, the evidence does not demonstrate 
an entitlement to a compensable evaluation for the veteran's 
aortic aneurysm.  The veteran has not submitted any private 
medical records in support of his claim.  Private treatments 
records from July 2006 and August 2006 confirm earlier 
findings of an ascending aortic aneurysm of 4.4 centimeters.  
Those records also reported that the veteran denied any 
symptoms of chest discomfort, chest pain or shortness of 
breath.  While one report noted limited exercise capability 
this was attributed to a back injury.

The Board also notes that the veteran has undergone several 
VA examinations, none of which support a compensable rating.  
In an August 2006 VA examination the veteran reported being 
able to swim and walk on a regular basis with no chest 
discomfort.  Examinations May 2007 and September 2007 noted 
that the veteran's thoracic aortic aneurysm was stable and 
recommended a moderate level of persistently performed 
exercise 30 minutes per day at least five days a week.  A 
report from the most recent VA examination in June 2008 noted 
that the aneurysm remained unchanged.

The veteran has submitted statements in support of his claim, 
but the Board finds that those statements have no probative 
value as to whether a compensable rating for the veteran's 
aortic aneurysm is warranted.  The veteran, as a lay person, 
lacks appropriate medical training and is therefore not 
competent to provide a probative opinion on a medical matter.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his aortic aneurysm.  Accordingly, an increased initial 
evaluation for the veteran's aortic aneurysm is not 
established. 


ORDER

An increased (compensable) initial evaluation for an aortic 
aneurysm is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


